SETTLEMENT AGREEMENT THIS SETTLEMENT AGREEMENT (the “Agreement”) is effective as of September 30, 2008 (the “Effective Date”) by and between AudioStocks, Inc. (the “Company”) and Matthew Luchak (the “Contractor”).The Company and Contractor may be individually referred to herein as a “Party” and collectively as the “Parties.” RECITALS WHEREAS, the Contractor has provided the Company with certain services, including the development of certain software and related systems (the “Services”); WHEREAS, as of the Effective Date, the Contractor has provided certain invoices to the Company related to the Services (the “Invoices”); WHEREAS, the Company has disputed the Services provided and the amounts due and owing in the Invoices in connection with such Services; WHEREAS, the Contractor and the Company desire to settle and finalize all compensation to be paid to the Contractor in connection with the Services and Invoices provided to the Company as of the Effective Date; WHEREAS, the Parties wish to enter into this Agreement and fully settle and forever resolve any and all past, present and future claims the Contractor may have against the Company; NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and for good and valuable consideration, the receipt of which is hereby acknowledged, it is hereby agreed as follows: AGREEMENT 1.Release of Claims.The Contractor hereby agrees to fully settle and forever resolve any and all past, present and future claims the Contractor may have against the Company for, but not limited to, claims arising from and/or relating directly or indirectly to reimbursement of fees and/or monies owed in connection with and relating to the Services and Invoices (hereinafter collectively referred to as “Claims”). 2.Compensation.As compensation for the Services and the release of the Claims, the Company shall issue the Contractor 563 shares of the Company’s common stock (the “Settlement Shares”).
